IN THE
                               TENTH COURT OF APPEALS

                                    No. 10-08-00182-CV

JO ANN CAROTHERS,
                                                          Appellant
v.

MARK CAROTHERS, INDEPENDENT EXECUTOR
OF THE ESTATE OF ROBERT EDMOND CAROTHERS, DECEASED,
                                   Appellees



                               From the County Court at Law
                                  Coryell County, Texas
                                  Trial Court No. 088312


                               MEMORANDUM OPINION


       Appellant has filed a Motion to Dismiss, stating that all matters have been

compromised and settled and asking us to dismiss this appeal and to tax costs against

the party incurring the cost. See TEX. R. APP. P. 42.1(a)(2). The motion to dismiss is

granted, and the appeal is dismissed. Costs are taxed against the party incurring same.

See TEX. R. APP. P. 42.1(d).


                                               REX D. DAVIS
                                               Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed October 7, 2009
[CV06]




Carothers v. Carothers                        Page 2